Title: From Thomas Jefferson to James Madison, 5 November 1801
From: Jefferson, Thomas
To: Madison, James


Th:J. to J.M.
Nov. 5. 1801.
Will you consider whether a copy of the inclosed sent to each head of department would be best, or to avail myself of your kind offer to speak to them. my only fear as to the latter is that they might infer a want of confidence on my part. but you can decide on sounder views of the subject than my position may admit. [if] you prefer the letter, modify any expressions which you may think need it. health & affection.
